Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0179190 in view of Chae US20150147554 and further in view of Sakairi US 20210263378 and Jikumaru 20150362776
Regarding claim 1, Chen teaches a reflective flexible display device, comprising: a first flexible substrate (108); a second flexible substrate (126) ; a liquid crystal layer (106) disposed between the first flexible substrate and the second flexible substrate; and a reflective layer and pixel electrode [0027] disposed on the first flexible substrate.  Chen does not explicitly teach  wherein a CIELAB b* coordinate of the second flexible substrate is less than or equal to a CIELAB b* coordinate of the first flexible substrate.  However a CIELAB b* coordinate of the second flexible substrate is less than or equal to a 
Chen does not explicitly teach a reflective pixel electrode.  Chen teaches implementation of a reflective display with a separate reflector and transparent pixel electrode.  Sakairi teaches implementations of a reflective liquid crystal display, one similar to Chen with a separate reflector (fig. 3 104) and pixel electrode (108) and one as claimed with a reflective pixel electrode (fig. 5 908).  Each is considered obvious over one another as art recognized equivalents.  It is noted Sakairi is not a flexible device.  However Jikumara teaches a reflective liquid crystal display with reflective pixel electrode (fig. 1 111) with flexible polyimide substate [0106] also implemented in the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen and Chae in view of Sakairi to provide a reflective pixel electrode as they are considered art recognized equivalents.
Regarding claim 2, Chen teaches a thickness of the first flexible substrate and the second flexible substrate is respectively between 1 micron and 45 micron [0028].

However MPEP 2144.05 states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The thickness appears to be an optimization between durability versus flexibility and transmittance/transparency.  Applicant’s specification and claim 3 recite a range of 1 to 45 micron.  Chen does discloses an exemplary embodiment of 10 micron however does not provide any additional limitations.  It would be considered a routine optimization the thickness to Chen to gain a additional durability and a range of 30-40 micron absent any unexpected result given the applicant’s specification also discloses a wider claimed range of 1 to 45 micron. 
Regarding claim 4, Chen teaches the reflective flexible display device of claim 1, wherein a material of the second flexible substrate is different from a material of the first flexible substrate (see [0028][0034]).
Regarding claims 5 and 6, Chen does not explicitly teach the reflective flexible display device of claim 1, wherein the CIELAB b* coordinate of the second flexible substrate is less than or equal to 10 or the CIELAB b* coordinate of the first flexible substrate is greater than or equal to 10.  However Chen does teach a common material for the second flexible substrate being polyimide or PET(see [0034]) as well as the first substrate being polyimide or PET ([0028]).  Applicant’s specification discloses flexible substrate  CIELAB b* coordinate of the first flexible substrate is greater than or equal to 10 but is not limited thereto.  The specification provides no specific rational as to this value being critical as well therefore it is considered obvious over the prior art common materials are disclosed in the prior art for both substrates.

Regarding claim 13, Chen does not explicitly teach a plurality of spacers provided between the first flexible substrate and the second flexible substrate.  However the use of spacers is known for the purpose of maintaining cell gap. Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen to incorporate spacers provided between the first flexible substrate and the second flexible substrate to maintain cell gap.
Regarding claim 14, Chen teaches at least one buffer (118) layer disposed on a surface of one of the first flexible substrate and the second flexible substrate.
Regarding claim 15, Chen teaches  a transistor array layer disposed on the first flexible substrate [0027].
Regarding claim 16, Chen teaches wherein transparency of the first flexible substrate and transparency of the second flexible substrate are different ([0034] discloses the first and second substrates can comprise a different material).
Claims 7-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Chae, Sakairi and Jikumaru in view of Yang US 2014/0078450.
Regarding claim 7, Chen teaches all the limitations of claim 7 except an optical layer disposed between the first flexible substrate and the second flexible substrate, and the optical layer adjusts an optical property of the reflective flexible display device.  Yang teaches an optical layer disposed between the first flexible substrate and the second flexible substrate, and the optical layer adjusts an optical property [0008] of the reflective flexible display device to correct for stress induced birefringence (see 
Regarding claim 8, Yang teaches the optical layer comprises a retardation layer [0008]-[0009].
Regarding claim 9, Chen and Yang do not explicitly teach an out-of-plane retardation of the retardation layer is between 30 nm and 300 nm.  However MPEP 2144.05 states Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is believed that this retardation value is a product of routine experimentation as adjusting the retardation value for the purposes such as improving viewing angle is considered routine experimentation and thus considered obvious.   Furthermore the claim does not place any limits on the wavelengths that this retardation value operates on.
Regarding claim 19, Yang teaches the reflective flexible display device of claim 7, wherein the optical layer comprises an optical compensation film [0008]-[0009] (waveplate is considered a compensator).
	Regarding claim 20, Yang teaches the optical layer comprises a polarizing film [0008].

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Chae, Sakairi and Jikumaru in view of Chan US 2019/0369431 and Luan US 2019/0182959.
Regarding claim 21, Chen, Chae, Sakairi and Jikumara teach all the limitations of claim 21 except a waterproof glue connected to the second flexible substrate.  Chan discloses used of a waterproof adhesive (fig. 2 50) to further shield a seal layer (40) from moisture as well as provide bonding between the two substrates.  Luan employs a waterproof adhesive (fig. 5 164) between the flexible substrates.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen, Chae, Sakairi and Jikumara in view of Chan and Luan to protect sealing layers from moisture.
Conclusion
ddAny inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871